The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                           February 18, 2021

                                2021COA20

No. 19CA1916, Fogel v Emmett — Civil Procedure — Subpoena
— Tender of Payment for Mileage

     A division of the court of appeals considers for the first time

whether a subpoena is validly served under the 2012 amendments

to Rule 45 of the Colorado Rules of Civil Procedure if the serving

party does not tender the required mileage fee to the witness prior

to the appearance date. A majority of the division holds that a

subpoena is not validly served if the serving party does not tender

the required mileage fee to the witness prior to the appearance date.

Because the record does not indicate whether the appellant was

tendered the mileage fee after the process service left the subpoena

in the doorway of appellant’s home, the division reverses the trial

court’s order finding appellant in contempt for not responding to
the subpoena and remands the case to the trial court for additional

factual findings.

     The dissent would not reach the issue addressed in the

majority opinion and, in addition, would hold that the serving

party’s failure to tender the required mileage fee to the witness prior

to the appearance date does not affect the validity of service of the

subpoena.
COLORADO COURT OF APPEALS                                         2021COA20


Court of Appeals No. 19CA1916
City and County of Denver District Court No. 18CV242
Honorable Martin F. Egelhoff, Judge


Marshall Fogel,

Appellant,

and

Jennifer Lee Emmett,

Plaintiff-Appellee,

v.

Andrea Iris Rabin Bankoff, Anthony Molitor, and Northpoint Asset Management
LLC,

Defendants-Appellees.


                        ORDER REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                 Division VI
                         Opinion by JUDGE LIPINSKY
                            Richman, J., concurs
                              Pawar, J., dissents

                        Announced February 18, 2021


Ridley, McGreevy & Winocur, PC, Patrick L. Ridley, Denver, Colorado, for
Appellant

No Appearance for Plaintiff-Appellee

No Appearance for Defendants-Appellees
¶1    The amendments to the Colorado Rules of Civil Procedure that

 took effect on January 1, 2013 (2012 amendments), included

 changes to the language of C.R.C.P. 45 requiring that a witness

 being served with a subpoena also be tendered a mileage fee. Rule

 Change 2012(16), Colorado Rules of Civil Procedure (Repealed and

 Readopted by the Court En Banc, Oct. 18, 2012),

 https://perma.cc/7FHS-E5TB. This case presents a question not

 previously answered in a Colorado appellate decision: Under the

 2012 amendments to C.R.C.P. 45, is a subpoena validly served if

 the witness was never tendered the required mileage fee? We

 answer the question in the negative.

¶2    Marshall Fogel appeals the trial court’s ruling finding him in

 contempt of court for failing to comply with a subpoena even

 though he did not receive the required mileage fee. In light of our

 reading of C.R.C.P. 45, we reverse and remand the case to the trial

 court for a finding as to whether Fogel received the required mileage

 fee “within a reasonable time after service of the subpoena, but in

 any event prior to the appearance date,” as the current version of

 C.R.C.P. 45(b)(3) requires.




                                   1
                           I.    Background

¶3    Counsel for the plaintiff issued a subpoena requiring Fogel, an

 attorney, to appear in court to testify at a trial. According to the

 trial court, Fogel’s testimony was “consequential” to a disputed

 issue at the trial.

¶4    A process server claimed to have served a subpoena on Fogel

 at Fogel’s home. But Fogel failed to appear in court on the date and

 at the time specified in the subpoena. When Fogel failed to appear,

 the trial court issued a contempt citation and scheduled a hearing

 on whether Fogel should be found in contempt of court.

¶5    The trial court announced that it would conduct the hearing

 “consistent with the procedures for criminal proceedings and so the

 burden of proof is beyond a reasonable doubt and there’s

 presumption of innocence and privilege against self-incrimination.”

 Thus, the plaintiff was required to prove beyond a reasonable doubt

 that Fogel was in contempt of court. See People ex rel. State Eng’r v.

 Sease, 2018 CO 91, ¶ 23, 429 P.3d 1205, 1210 (explaining that

 findings of fact supporting punitive sanctions for contempt must be

 established beyond a reasonable doubt); C.R.C.P. 107(d)(1).




                                    2
¶6      Fogel was represented by counsel at the hearing and elected

 not to testify. The process server — the only witness at the hearing

 — said that he brought the subpoena to Fogel’s home. He testified

 that

            he knocked on the door and Fogel answered;

            he told Fogel that he had “documents” for “Mr. Fogel”;

            Fogel replied that he was “not Marshall Fogel” but,

             rather, “Bob Stevens,” and that Fogel was in Orange

             County, California;

            Fogel shut the door without taking the subpoena;

            the process served placed the subpoena in the front door;

             and

            when he returned to the front door about twenty minutes

             later, he saw that the subpoena was no longer there.

¶7      At the hearing, Fogel’s counsel presented several arguments in

 support of his contention that the subpoena had not been properly

 served on Fogel. This appeal concerns Fogel’s argument that the

 subpoena was not properly served on him because, under C.R.C.P.

 45, a party who is being served with a subpoena must also be




                                    3
 tendered a check for the required mileage fee, and there was no

 evidence that the process server tendered the mileage fee to Fogel.

¶8    The trial court found beyond a reasonable doubt that “the[]

 documents were, in fact, provided to Mr. Fogel which clearly

 advised him of his obligation to appear and testify, [but] there was

 no evidence that there was a mileage check that was included in

 those documents . . . .” The trial court concluded that “the[]

 documents were appropriately delivered to Mr. Fogel pursuant to

 both Rule 45 and Rule 4,” but that the mileage fee requirement

 does not apply “in the context of a contempt proceeding where the

 purpose is to compel the attendance of the witness to provide

 testimony in a legal proceeding.” For these reasons, the court

 found Fogel in contempt.

¶9    In sentencing Fogel, the trial court said that the “ability to

 compel witnesses to come to court that don’t want to” was part of

 “the foundation of the justice system.” The court explained that, if

 there is no “real consequence” to a witness’s failure to abide by a

 subpoena, “the foundation of our justice system crumbles.” The

 trial court sentenced Fogel to thirty days in the Denver County jail,

 which the court later reduced to fifteen days after Fogel fell ill.


                                     4
  (While the dissent accurately discusses the record evidence

  regarding Fogel’s experience as an attorney, his professional

  reputation, and his lack of contrition at the sentencing hearing,

  those issues are not relevant to whether he was, or was not, validly

  served with the subpoena. All witnesses, whether prominent

  attorneys or not, must comply with validly served subpoenas and

  are not subject to punishment for failure to comply with invalidly

  served ones.)

¶ 10   On appeal, Fogel argues that the trial court erred by ruling

  that a subpoena can be deemed validly served even if the witness is

  not tendered the required mileage fee. Fogel’s argument in the trial

  court (and on appeal) primarily addressed whether, under C.R.C.P.

  45, a witness must be tendered the required mileage fee at the time

  the witness is provided with the subpoena. But Fogel also made the

  more general argument that a subpoena is not validly served if the

  witness is not provided with the mileage fee.

¶ 11   For example, at the hearing, Fogel’s attorney argued that “Rule

  45 has very specific requirements and this is proof beyond a

  reasonable doubt that the party who’s being served must, and this

  is not discretionary, must be tendered a check for witness fees or


                                    5
  mileage and that’s required under the rule . . . .” And, in his

  opening brief, Fogel asserted that “[t]he attempted service of a

  subpoena duces tecum on Mr. Fogel was rendered invalid by the

  failure to pay Mr. Fogel a mileage fee.” Thus, we cannot disregard

  Fogel’s broad assertion regarding the invalidity of service of a

  subpoena when the witness is not tendered the required mileage

  fee.

       II.     The Requirement that a Subpoenaed Witness Be Tendered
                             the Specified Mileage Fee

                              A.   Standard of Review

¶ 12         We review de novo the trial court’s interpretation of C.R.C.P.

  45(b)(3). See DCP Midstream, LP v. Anadarko Petroleum Corp., 2013

  CO 36, ¶ 24, 303 P.3d 1187, 1193.

       B.     The Law Governing Mileage Fees for Subpoenaed Witnesses

¶ 13         Our analysis rests on the plain meaning of C.R.C.P. 45(b)(3),

  which contains the mileage fee requirement. The rules of statutory

  construction also apply to our interpretation of the Rules of Civil

  Procedure. See Watson v. Fenney, 800 P.2d 1373, 1375 (Colo. App.

  1990). Accordingly, our goal is to ascertain and apply the drafters’

  intent as expressed through the plain language of the rule. Waste



                                          6
  Mgmt. of Colo., Inc. v. City of Commerce City, 250 P.3d 722, 725

  (Colo. App. 2010). (Although the Colorado Supreme Court

  promulgates the Rules of Civil Procedure, the court’s Civil Rules

  Committee provides the court with input regarding the language of

  such rules. See Williams v. Crop Prod. Servs., Inc., 2015 COA 64,

  ¶ 17, 361 P.3d 1075, 1078.) “[W]hen the language employed [in a

  rule] is plain and the meaning [is] clear, it must be applied as

  written.” Watson, 800 P.2d at 1375.

  1.   The Pre-January 1, 2013 Version of the Mileage Fee Language
                             in C.R.C.P. 45

¶ 14   Before January 1, 2013, the subsection of C.R.C.P. 45

  addressing service of a subpoena consisted of a single multi-

  sentence paragraph, the first sentence of which said, “[s]ervice of a

  subpoena upon a person named therein shall be made by delivering

  a copy thereof to such person and by tendering to such person the

  fees for one day’s attendance and the mileage allowed by law.”

  C.R.C.P. 45(c) (2011). That language clearly provided that a

  subpoena was not validly served if the witness was not tendered the

  specified attendance and mileage fees. See Stubblefield v. Dist. Ct.,

  198 Colo. 569, 572, 603 P.2d 559, 560 n.3 (1979) (explaining, in



                                    7
  dicta, that “Rule 45 [contains a] requirement that tender of witness

  fees is necessary to effect proper service” of a subpoena); In re

  Marriage of Dauwe, 148 P.3d 282, 286 (Colo. App. 2006) (holding

  that a subpoena may be quashed if the witness is not provided with

  the required mileage fee).

¶ 15   Thus, before the 2012 amendments to C.R.C.P. 45 took effect,

  the law was clear that a subpoena was not validly served if the

  witness was not tendered the specified attendance and mileage fees.

  Next, we turn to whether the 2012 amendments changed this

  fundamental tenet of civil practice.

       2.    The Mileage Fee Language in the 2012 Amendments

¶ 16   The 2012 amendments broke the single paragraph of the

  service section of C.R.C.P. 45 into five separately numbered

  subsections and modified the language of the rule addressing the

  mileage fee requirement. (Fogel does not contend that he was

  entitled to receive an attendance fee in addition to the required

  mileage fee.) We must decide whether those amendments changed

  the black letter law that a subpoena is not validly served unless the

  witness is tendered a required fee.




                                     8
¶ 17   The drafters of the 2012 amendments placed the mileage fee

  requirement in a new C.R.C.P. 45(b)(3), which provides that

             [i]f the subpoena requires a person’s
             attendance, the payment for 1 day’s mileage
             allowed by law must be tendered to the
             subpoenaed person at the time of service of the
             subpoena or within a reasonable time after
             service of the subpoena, but in any event prior
             to the appearance date.

¶ 18   Thus, unlike the version of C.R.C.P. 45 in effect before

  January 1, 2013, the current version of the rule specifies that the

  required mileage fee may be tendered to a witness being served with

  a subpoena “within a reasonable time after service of the subpoena,

  but in any event prior to the appearance date.” The fee need not be

  tendered to the witness at the same time the witness is provided

  with the subpoena.

¶ 19   The unambiguous language of C.R.C.P. 45(b)(3) indicates that

  the 2012 change to the mileage fee requirement was a modest one,

  intended to provide a party serving a subpoena with flexibility

  regarding the timing of tender of the mileage fee to the witness.

¶ 20   Significantly, the drafters of the 2012 amendments placed the

  subsection setting forth the mileage fee requirement under the

  “service” section of the rule. C.R.C.P. 45(b) is titled “Service” and


                                     9
  the mileage fee language appears in C.R.C.P. 45(b)(3). While the

  title of a section of a rule is not dispositive of the drafters’ intent, it

  can aid in determining the drafters’ intent. Cf. People in Interest of

  G.S.S., 2020 CO 32, ¶ 22, 462 P.3d 592, 596 (noting that a section

  of the Children’s Code entitled “Bail” is exclusively about bail and is

  “wholly concerned with a juvenile’s statutory right to bail”).

¶ 21   Further, nothing in the 2012 amendments or in their history

  suggests that the drafters intended the revision to the mileage fee

  language in C.R.C.P. 45 to effect a material change in the law by

  providing that, henceforth, a subpoena could be validly served even

  if the witness was not tendered the required mileage fee. For

  example, although the minutes of the Civil Rules Committee’s

  meetings addressing the 2012 amendments reflect significant

  discussions regarding a number of proposed changes to C.R.C.P.

  45, the minutes contain no reference to the mileage fee language.

  See, e.g., Colo. Supreme Ct. Comm. on Rules of Civ. Proc., Minutes

  of Meeting (Apr. 29, 2011).

¶ 22   In addition, we don’t view the references to “service of the

  subpoena” in C.R.C.P. 45(b)(3) to mean that, after January 1, 2013,

  subpoenas could be validly served even if the witness was not


                                       10
  tendered the required mileage fee. C.R.C.P. 45(b)(3) says that the

  required mileage fee “must be tendered to the subpoenaed person at

  the time of service of the subpoena or within a reasonable time after

  service of the subpoena . . . .” But the fact that the physical

  subpoena must be “served” on a witness does not mean that there

  are no further requirements for valid service of the subpoena.

¶ 23   The subsections of C.R.C.P. 45 cannot be wrenched apart

  such that C.R.C.P. 45(b)(2), which explains how the physical

  subpoena must be provided to the witness, contains the only

  requirements for valid “service.” Otherwise, a subpoena could be

  deemed validly served even if not served within the “Time for

  Service” specified in C.R.C.P. 45(b)(1). The “service” language of

  C.R.C.P. 45 — subsection (b) — must be read as a coherent whole

  that sets forth all requirements for valid service of a subpoena,

  whether they are contained in C.R.C.P. 45(b)(2) or in another

  subsection of C.R.C.P. 45(b). (The dissent suggests that the failure

  to tender the required mileage fee may render the subpoena itself

  invalid and unenforceable, even though such failure does not affect

  the validity of service of the subpoena. We need not reach this




                                    11
  issue, however, because, as noted in infra Part III, it is not properly

  before us.)

¶ 24   For these reasons, we conclude that the 2012 amendments did

  not change the prior law that a subpoena is not validly served if the

  witness is not tendered a required fee. (Our analysis does not apply

  to subpoenas for which a mileage fee is not required. See C.R.C.P.

  45(b)(3) (“Payment for mileage need not be tendered when the

  subpoena issues on behalf of the state of Colorado or any of its

  officers or agencies.”)) While we cannot condone a witness’s refusal

  to comply with a validly served subpoena, we also cannot condone a

  witness’s punishment for noncompliance with an invalidly served

  subpoena.

                              C.    Analysis

¶ 25   As noted above, Fogel’s argument includes the general

  contention that a subpoena is not validly served if the witness is not

  tendered the required mileage fee. He cites to Stubblefield and In re

  Marriage of Dauwe in support of this contention. We agree with

  Fogel’s readings of these cases. As explained above, the 2012

  amendments did not change the rule reflected in Stubblefield and In

  re Marriage of Dauwe that a subpoena is not validly served if the


                                    12
  witness is not tendered a required fee. (Fogel also cites to cases

  interpreting the analogous federal rule. Fed. R. Civ. P. 45 provides

  that “[s]erving a subpoena requires delivering a copy to the named

  person and, if the subpoena requires that person’s attendance,

  tendering the fees for 1 day’s attendance and the mileage allowed by

  law.” Fed. R. Civ. P. 45(b)(1). Under both C.R.C.P. 45(b)(3) and

  Fed. R. Civ. P. 45(b)(1), a subpoena is not validly served if the

  witness is not tendered the required mileage fee. We need not

  review cases applying Fed. R. Civ. P. 45, however, because the

  language of C.R.C.P. 45(b)(3) is clear on this point.)

¶ 26   But the record is not clear regarding a material fact —

  although it indicates that Fogel was not tendered the required

  mileage fee together with the subpoena, it does not specify whether

  the plaintiff tendered the required mileage fee to him “within a

  reasonable time after service of the subpoena.” C.R.C.P. 45(b)(3).

  We therefore remand to the trial court for a determination of

  whether Fogel was paid the mileage fee after the process server left

  the subpoena in his front door.

¶ 27   For the reasons explained above, if Fogel was tendered the

  mileage fee “within a reasonable time after service of the subpoena,”


                                     13
  the subpoena was properly served on him and his conviction for

  contempt was valid. If, however, he was not tendered the mileage

  fee “within a reasonable time after service of the subpoena,” he was

  not properly served, and the trial court erred in finding Fogel in

  contempt.

                    III.   Fogel’s Additional Argument

¶ 28   In addition to arguing that the plaintiff’s failure to tender the

  required mileage fee resulted in invalid service, Fogel contends in

  his opening brief that the failure to tender the mileage fee also

  invalidated the subpoena itself. But Fogel did not raise this

  argument in the trial court and cites to no authority supporting this

  argument in his brief. Because Fogel did not cite to any authority

  to support this contention or support it with substantial argument,

  we decline to address it. See Taylor v. Taylor, 2016 COA 100, ¶ 13,

  381 P.3d 428, 431 (declining to address the defendant’s argument

  because it was raised for the first time on appeal and “[b]ecause

  defendant’s contention [was] . . . unsupported by any substantial

  argument . . .”); People v. Wallin, 167 P.3d 183, 187 (Colo. App.

  2007) (declining to review issues that were presented in a

  “perfunctory or conclusory manner”).


                                    14
                            IV.   Conclusion

¶ 29   The order is reversed and the case is remanded to the trial

  court for a finding of whether the plaintiff tendered the required

  mileage fee to Fogel “within a reasonable time after service of the

  subpoena.” If so, the court may reinstate Fogel’s conviction for

  contempt. Fogel’s conviction must be set aside, however, if the

  required mileage fee was not tendered to Fogel “within a reasonable

  time after service of the subpoena.”

       JUDGE RICHMAN concurs.

       JUDGE PAWAR dissents.




                                    15
       JUDGE PAWAR, dissenting.

¶ 30   The majority concludes that under Colorado Civil Procedure

  Rule 45(b)(3), tendering a required mileage fee is a necessary

  component of valid service. I dissent from this conclusion for two

  reasons.

¶ 31   First, I believe the majority reaches this conclusion only by

  addressing an issue that is not properly before us. The only issue

  litigated below and raised on appeal is whether, based on Rule

  45(b)(3), failing to tender the required mileage fee simultaneously

  with the subpoena invalidated service. The majority addresses a

  different issue that was raised neither below nor on appeal: whether

  failing to tender the mileage fee at any time before Fogel’s

  appearance date invalidated service. Only the latter, unraised issue

  requires us to decide whether the mileage fee is a required

  component of valid service.

¶ 32   Second, while I deem it unnecessary to resolve the appeal, I

  disagree with the majority’s conclusion that tendering the mileage

  fee is required for valid service. Rule 45(b)(3) explicitly

  contemplates tendering a required mileage fee “after service of the

  subpoena.” Based on this plain language, I conclude that valid


                                     16
  service and tendering the mileage fee are separate — although a

  mileage fee may be required, tendering it is not a necessary

  component of valid service.

¶ 33   Based on my interpretation of Rule 45, I conclude that Fogel

  was validly served. I would therefore affirm his contempt

  conviction.

                            I.   Background

¶ 34   Marshall Fogel had been a practicing attorney for over fifty-five

  years, including several years as a deputy district attorney. At the

  contempt hearing, he was represented by counsel and elected not to

  testify, as was his constitutional right. The process server was the

  only witness and testified to the events described in the majority

  opinion.

¶ 35   Fogel argued, through counsel, that he was never properly

  served with the subpoena for two reasons: (1) the process server

  never told Fogel that the “documents” were a subpoena and never

  saw Fogel physically accept the subpoena; and (2) the subpoena

  was not accompanied by the mileage payment required by Rule

  45(b)(3).




                                   17
¶ 36   The trial court ruled that Fogel received the subpoena and that

  the absence of the mileage payment at the time the subpoena was

  delivered did not render the service invalid. Addressing its factual

  findings directly to Fogel, the court found that “a process server

  appears at your house” and “you give him a fake name and you

  close the door.” The trial court rejected Fogel’s argument that he

  either did not receive or did not know the contents of the subpoena,

  finding that it was “contrary to the evidence that I’ve heard today”

  and “contrary to your lifetime as a lawyer.” The court therefore

  ordered Fogel in contempt.

¶ 37   At the sentencing phase of the hearing, Fogel elected to make

  a statement on his own behalf. He did not express remorse or

  accept responsibility for his actions. Instead, he recounted, at

  length, his professional accomplishments, reputation, and

  contributions to the bar. Rather than ask for a less severe penalty,

  he urged the trial court to reconsider its finding of contempt.

¶ 38   The trial court declined to do so. Instead, the court found that

  his “legal acumen” was “an aggravating circumstance.” As the trial

  court put it directly to Fogel, “[a] lawyer of your stature knows

  better.” The court explained to Fogel that if there isn’t “real


                                     18
  consequence” for a witness’s failure to comply with a subpoena,

  “the foundation of our justice system crumbles.” The trial court

  therefore imposed a thirty-day jail sentence, which it subsequently

  reduced to fifteen days after Fogel fell ill between the hearing and

  the beginning of his sentence.

       II.      The Issue the Majority Resolves is Not Properly Before Us

¶ 39         Rule 45(b)(3) provides that if a subpoena requires a person’s

  attendance, the mileage fee “must be tendered to the subpoenaed

  person at the time of service of the subpoena or within a reasonable

  time after service of the subpoena, but in any event prior to the

  appearance date.” (Emphasis added.)

¶ 40         The question the majority answers is whether, under this rule,

  Fogel was validly served if the mileage fee was never tendered. But

  this issue was not litigated below. Instead, the only issue presented

  to and resolved by the trial court was whether the failure to tender

  the mileage fee simultaneously with the subpoena invalidated

  service.

¶ 41         This was Fogel’s argument before the trial court, in his

  counsel’s words:




                                         19
             The second part of the argument is,
             specifically, Rule 45 has very specific
             requirements and this is proof beyond a
             reasonable doubt that the party who’s being
             served must, and this is not discretionary,
             must be tendered a check for witness fees or
             mileage and that’s required under the rule that
             says must. It doesn’t say can or should be.
             Must. There’s not evidence that Mr. Fogel was
             tendered in this [sic] documents that were put
             in the door any witness or mileage fees. The
             reason this is important is because the case
             law specifically states that there is no mileage
             or witness fee attached to this, then that’s not
             perfected service where someone can then be
             held in contempt of Court.

  (Emphasis added.)

¶ 42   It was clear that Fogel’s argument in the trial court was that

  the failure to tender the mileage fee at the time he received the

  subpoena rendered service invalid. Indeed, that is the only

  argument the trial court addressed:

             So the only remaining issue, really, in my
             mind is whether somehow by failing to include
             a mileage [fee], he somehow renders a notice of
             the (indiscernible) to attend a court proceeding
             ineffective and I’m not a real -- I thought
             (indiscernible) authority (indiscernible)
             authority. I did some brief research as to
             whether or not having failed to provide a
             mileage fee that somehow that invalidates
             otherwise personal service here. And, here
             again, I’m talking about in the context of a
             contempt proceeding where the purpose is to


                                    20
            compel the attendance of the witness to
            provide testimony in a legal proceeding. I find
            that it does not.1

¶ 43   On appeal, Fogel’s argument is likewise limited to the failure to

  tender the mileage fee at the time he received the subpoena. Fogel’s

  statement of preservation in his opening brief reads as follows: “Mr.

  Fogel asserted that the subpoena duces tecum that was left in his

  front door was not accompanied by a check or other payment for

  mileage. The Court found that there was no evidence of payment

  for mileage, but found that the subpoena was valid.” At every turn,

  Fogel’s opening brief addresses only the failure to tender the

  mileage fee at the same time as the subpoena:

           “The Court, in addressing the process server’s failure to

            pay the mileage fee, stated . . . .” (Emphasis added.)

           “Plaintiff’s counsel, through its process server, failed to

            tender payment for mileage.” (Emphasis added.)




  1The trial court did not, as the majority writes, conclude that the
  mileage fee requirement did not apply because this was a contempt
  proceeding against a witness. Instead, the court addressed the
  narrower question of “whether or not having failed to provide a
  mileage fee . . . somehow . . . invalidates otherwise personal
  service.” The court found “that it does not.”

                                     21
           Quoting Rule 45(b)(3), “‘[i]f the subpoena requires a

            person’s attendance, the payment for 1 day’s mileage

            allowed by law must be tendered to the person at the time

            of service of the subpoena . . . .’ (Emphasis added.) This

            is a requirement of valid service.” Note here that Fogel

            omitted the portion of Rule 45(b)(3) allowing for the

            mileage fee to be tendered “within a reasonable time after

            service.” C.R.C.P. 45(b)(3). That portion of the rule was

            irrelevant to his argument because his argument was

            limited to the failure to tender the mileage fee at the

            same time as the subpoena.

¶ 44   Mistakenly equating the Colorado and federal rules, Fogel goes

  on to argue that “[f]ederal courts have witness and mileage fees that

  must be tendered concurrently with a subpoena. These rules

  require simultaneous tendering of witness fees and reasonably

  estimated mileage allowed by law with the service of a subpoena.”

  (Emphasis added.) Indeed, the only authority Fogel cites on appeal

  stands for the proposition that a mileage fee must be tendered

  simultaneously with the subpoena.




                                   22
¶ 45   Despite all this, the majority concludes that the question of

  whether failure to pay the mileage fee at all invalidates service is

  properly before us based on Fogel’s statement in his opening brief

  that “[f]ailure to pay the required mileage fee renders the subpoena

  invalid.” If anything, this statement argues that failure to pay the

  mileage fee invalidates the subpoena itself, not service (an argument

  the majority and I agree is not before us).

¶ 46   Based on the proceedings below and Fogel’s argument on

  appeal, I conclude that the only issue before us is whether service

  was invalid because the mileage fee was not tendered

  simultaneously with the subpoena. This narrow, properly raised

  issue is easily resolved based on the plain language of the rule.

  Rule 45(b)(3) does not require that the mileage fee be tendered at

  the same time as the subpoena. C.R.C.P. 45(b)(3) (mileage fee may

  be tendered “within a reasonable time after service of the

  subpoena”). Because this is true regardless of whether the mileage

  fee is required for valid service, I would resolve this appeal without

  addressing whether the mileage fee is a component of service. The

  majority presumably agrees with this interpretation of Rule 45, as

  far as it goes. Thus, if the majority agreed that the only issue


                                    23
  before us was Fogel’s argument that service was invalid because the

  mileage fee was not tendered simultaneously with the subpoena, we

  would unanimously affirm his contempt conviction.

¶ 47   But the majority improperly expands Fogel’s argument. In the

  majority’s view, Fogel argues that service was invalid because he

  never received the mileage fee. Resolving this argument requires

  the majority to address whether tendering the mileage fee is a

  required component of valid service. The majority determines that

  it is. But because this issue was not raised below, there was no

  reason for the trial court to make, and indeed the court did not

  make, factual findings about whether Fogel ever received the

  mileage fee at any time before the appearance date. The majority

  therefore must remand the case to the trial court to make factual

  findings on this new issue.

¶ 48   In short, by improperly expanding Fogel’s argument, the

  majority turns what would have been a unanimous unpublished

  opinion into a published one in which the publishable issue (1) was

  not raised below, (2) was not raised on appeal, and (3) requires a




                                   24
  remand for further factual findings precisely because it was not

  raised below.2

¶ 49     I would resolve this appeal by addressing only the narrow

  question of whether service was invalid because the mileage fee was

  not tendered at the same time as the subpoena. On that issue, I

  would affirm. But because the majority expands Fogel’s argument

  and concludes that tendering the mileage fee is a required

  component of valid service, I explain why I disagree with that

  conclusion.

  III.   Tendering the Mileage Fee is Not a Component of Valid Service

¶ 50     The majority concludes that validly serving a subpoena

  requires the serving party to tender the mileage fee. To reach this

  conclusion, the majority relies on a previous version of the rule and

  cases interpreting it, as well as minutes from a Civil Rules

  Committee meeting. These tools of statutory interpretation would


  2 Although not relevant to the party presentation analysis above, I
  note that the majority’s conclusion is especially problematic given
  the unique circumstances of this case. In the trial court, the
  prosecuting party was not the People of Colorado, but rather one of
  the private parties in the civil case out of which this contempt
  proceeding arose. That private prosecuting party did not file a brief
  or even enter an appearance in this appeal. As a result, it is
  unclear who, if anyone, will prosecute this case on remand.

                                    25
  be appropriate if the plain language of the Rule were ambiguous.

  But Rule 45 is not ambiguous. Its plain language contemplates

  tendering the mileage fee after service is accomplished. I would

  therefore apply the Rule as written and hold that while required by

  Rule 45, tendering the mileage fee is not a requirement of valid

  service.

¶ 51   Rules of statutory construction apply to our interpretation of

  the civil rules. See Watson v. Fenney, 800 P.2d 1373, 1375 (Colo.

  App. 1990). Accordingly, our goal is to ascertain and apply the

  drafter’s intent. Id. “[W]hen the language employed [in a rule] is

  plain and the meaning [is] clear, it must be applied as written.” Id.

  Only when the language of the rule is ambiguous do we resort to

  additional interpretive tools. See People v. Mosley, 397 P.3d 1122,

  1126 (Colo. App. 2011), aff’d, 2017 CO 20.

                      A.    Rule 45 is Unambiguous

¶ 52   As discussed above, Rule 45(b)(3) provides that a required

  mileage fee must be tendered “at the time of service” or “within a

  reasonable time after service” as long as it is “prior to the

  appearance date.” The rule explicitly contemplates tendering the

  mileage fee “after service of the subpoena.” C.R.C.P. 45(b)(3). This


                                     26
  establishes that valid service can be accomplished without

  tendering the mileage fee. The mileage fee is required, but it is not

  a required component of valid service. Nothing about the plain

  language of this rule is ambiguous. I would therefore conclude

  that, based on the unambiguous plain language of the rule,

  tendering the mileage fee is not required for valid service.

¶ 53   The majority’s reliance on Stubblefield v. District Court, 198

  Colo. 569, 603 P.2d 559 (1979), and In re Marriage of Dauwe, 148

  P.3d 282 (Colo. App. 2006), to come to a contrary conclusion is

  misplaced. Those cases interpreted an old version of Rule 45 that is

  substantively different than the current one at issue here. Before it

  was amended in 2012, Rule 45 provided that “[s]ervice of a

  subpoena upon a person named therein shall be made by delivering

  a copy thereof to such person and by tendering to such person the

  fees for one day’s attendance and the mileage allowed by law.”

  C.R.C.P. 45(c) (2011) (emphasis added). The old rule provided that

  service “shall” be made by (1) delivering a copy of the subpoena to

  the person “and” (2) tendering attendance and mileage fees. Id.

  The plain language of the old rule clearly established that payment

  of attendance and mileage fees was a requirement of valid service.


                                    27
  But the current rule does not. As discussed above, the current rule

  applicable in this case explicitly contemplates tendering mileage

  fees “after service.” C.R.C.P. 45(b)(3).

¶ 54   I therefore conclude that based on the plain language of Rule

  45(b)(3), tendering a required mileage fee is not a necessary

  component of valid service.

                     B.   Beyond the Plain Language

¶ 55   Although I find it unnecessary and improper to consider

  interpretive tools beyond the plain language of the rule, I

  nevertheless observe that the tools used by the majority do not

  support its conclusion. The majority relies on two interpretive

  tools: the prior version of the rule and the history of the rule’s most

  recent amendment, in the form of the Civil Rules Committee

  meeting minutes. Neither of these sources supports the majority’s

  conclusion that tendering the mileage fee is a required component

  of valid service. In fact, they support the contrary conclusion.

¶ 56   As discussed above, Rule 45 used to provide that “[s]ervice of a

  subpoena” “shall” be made by delivering a copy of the subpoena

  “and” by tendering the mileage fee. C.R.C.P. 45(c) (2011). The old




                                     28
  rule explicitly made tendering the mileage fee a required component

  of valid service.

¶ 57   The drafters removed this explicit language when they

  amended the rule. And they replaced it with language that makes

  clear that service can be accomplished before the mileage fee is

  tendered. C.R.C.P. 45(b)(3) (The mileage fee “must be tendered to

  the subpoenaed person at the time of service of the subpoena or

  within a reasonable time after service of the subpoena, but in any

  event prior to the appearance date.”) (emphasis added).

¶ 58   The majority’s assignment of meaning to this amendment is

  perplexing. The majority recognizes that the old rule “clearly” made

  the mileage fee a component of valid service. Supra ¶ [ ]. The

  majority also recognizes that the drafters removed this part of the

  rule. Yet the majority concludes that the mileage fee is nevertheless

  a component of valid service. According to the majority, the

  drafters’ removal of language from the rule demonstrates their

  intent that the deleted language nevertheless remain in force.

¶ 59   The majority finds additional support for its conclusion in

  meeting minutes of the Civil Rules Committee. The majority writes

  that these meeting minutes contain no suggestion that the drafters


                                   29
  intended that, under the current rule, valid service could occur

  without tendering the mileage fee. The history may contain no

  evidence of this intent. But the change to the plain language of the

  rule does. Again, the old rule clearly and explicitly required

  tendering the mileage fee for valid service. The drafters removed

  that requirement and added language that contemplates tendering

  the mileage fee “after service of the subpoena.” C.R.C.P. 45(b)(3).

¶ 60   Additionally, I note that the majority’s interpretation reads

  unnecessary conflict into Rule 45. According to the majority,

  tendering the mileage fee is still a prerequisite for valid service. But

  the mileage fee can be tendered at any time “prior to the appearance

  date.” C.R.C.P. 45(b)(3). This means that if the mileage fee is

  tendered after the subpoena is physically delivered, valid service is

  not accomplished until the mileage fee is tendered. Because service

  is not valid until the mileage fee is tendered, and the mileage fee

  may be tendered at any time “prior to the appearance date,” service

  can be accomplished at any time “prior to the appearance date.” Id.

¶ 61   This conflicts with Rule 45(b)(1)(A) and (B). Rule 45(b)(1)(A)

  requires subpoenas for trial or hearing testimony to be served no

  later than forty-eight hours ahead of the trial or hearing. And Rule


                                     30
  45(b)(1)(B) requires subpoenas for deposition testimony to be served

  no later than seven days ahead of the deposition. Why would one

  section of Rule 45 condone service at any time “prior to the

  appearance date” (Rule 45(b)(3)) while another section require it to

  be accomplished forty-eight hours or seven days in advance (Rule

  45(b)(1))?

¶ 62   The majority answers this question with an unpersuasive

  suggestion. According to the majority, “service of the subpoena” in

  Rule 45(b)(3) refers only to physical delivery of the subpoena, not

  valid service. (“Further, we don’t view the references to ‘service of

  the subpoena’ in C.R.C.P. 45(b)(3) to mean that, after January 1,

  2013, subpoenas could be validly served even if the witness was not

  tendered the required mileage fee . . . . [T]he fact that the physical

  subpoena must be ‘served’ on a witness does not mean that there

  are no further requirements for valid service of the subpoena.”

  Supra ¶ [ ]). This reading harmonizes the otherwise conflicting

  deadlines discussed above. But Rule 45 is rife with references to

  “service” of a subpoena. How do we know when “service” refers to

  mere physical delivery of the subpoena and when it refers to legally

  valid service?


                                    31
¶ 63   In sum, I conclude that tendering the mileage fee is not a

  component of valid service. It therefore does not matter whether

  Fogel received the mileage fee. Because he physically received the

  subpoena, service was valid. It may be true, as the majority

  recognizes, that the subpoena itself was invalid and unenforceable

  if Fogel never received the mileage fee. But that issue, the majority

  and I agree, is not before us. Both in the trial court and on appeal,

  Fogel attacked only the validity of service.

¶ 64   I would therefore affirm the contempt order.




                                    32